DAVID T. PROSSER, J.
¶ 36. {concurring). Four years ago, the court adopted a rule authorizing Wisconsin courts to transfer civil cases to tribal courts. Wis. Stat. § 801.54. The rule was controversial because it applied to parties who did not consent to the transfers and parties who were not members of the respective tribes.
¶ 37. The history of the rule is summarized in Rule 07-11, In the matter of the petition to create a rule governing the discretionary transfer of cases to tribal court. That history discloses some of the court's concerns about substantive legal questions involved in transfers such as:
1. Under what circumstances is jurisdiction concurrent between tribal and state courts or exclusive in tribal or state court?
2. Is there a right under the United States or Wisconsin constitution to have a case heard in state court rather than tribal court?
3. How does the proposed rule impact the application of Wis. Stat. § 806.245 (full faith and credit)?
But there were many more.
I
¶ 38. The rule was adopted on June 25, 2008, the same day the United States Supreme Court decided Plains Commerce Bank v. Long Family Land & Cattle Co., 554 U.S. 316 (2008). The Court voted to adopt the rule without fully absorbing the import of the Plains *653Commerce Bank decision. The vote was 4-3. When the court's order was filed on July 31, 2008, it contained a 16-page dissent written by Justice Roggensack, joined by two other justices.
¶ 39. Justice Roggensack's dissent to the rule raised several legal issues that were not answered by the majority in writing because of the timing and limits of the rulemaking process. Some of these issues have surfaced in the present case but were not briefed.
¶ 40. One of the issues that was not discussed in 2008 was the retroactive application of the rule. The proponents of the rule did not seek application of the rule to cases filed before the rule took effect, and no member of the court advocated that the rule apply to cases filed before the rule took effect.
¶ 41. The court decided that the effective date of the rule would be January 1, 2009. Although court rules take effect on either July 1 or January 1, the court welcomed this six-month delay so that there could be time to draft a lengthy order, permit the writing of a dissent, and give interested parties the opportunity to prepare for the unprecedented new rule. There was no discussion that the rule could be applied to cases that had been pending in Wisconsin courts for months or years, the moment the new rule took effect.
II
¶ 42. In the present case, John Kroner was terminated on May 7, 2008. He filed suit in Brown County Circuit Court on September 10, 2008. Oneida Seven Generations Corporation (OSGC) responded on October 1, 2008, with a motion to dismiss.
¶ 43. Although there was some discussion of transfer during subsequent proceedings, there was no *654motion by OSGC to transfer the case to tribal court until July 9, 2010.
¶ 44. The circuit court did not order the case transferred to the Oneida Tribal Judicial System until August 31, 2010, ten days short of two years after the case was filed in Brown County Circuit Court.
¶ 45. In my view, the court intended Wis. Stat. § 801.54 to apply prospectively to cases filed on or after January 1, 2009. Prospective application is simple and straightforward, and it avoids — at least for this case— extensive consideration of whether Wis. Stat. § 801.54 may fairly be characterized as a procedural rule; whether its retroactive application would disturb vested rights or impose an unreasonable burden on a litigant; whether the adoption of Wis. Stat. § 801.54 goes beyond pleading, practice, and procedure or abridges, enlarges, or modifies the substantive rights of any litigant; and whether the rule passes constitutional muster for all potential litigants, and for litigant Kroner in the manner applied.
¶ 46. It appears that this court is confronted with a choice between invalidating all or part of the rule or determining that retroactive application of a rule authorizing discretionary transfer to a tribal court over the opposition of a non-tribal member, does not "abridge, enlarge, or modify the substantive rights of any litigant." Wis. Stat. § 751.12(1).
¶ 47. This is not an easy choice.
¶ 48. Although I voted against the adoption of Wis. Stat. § 801.54 in 2008,1 freely acknowledge that it appears to be working well and without difficulty in most cases. It is the uncommon cases in which a litigant files suit in circuit court, because he or she prefers not to be in tribal court, that create controversy and produce substantive problems.
*655¶ 49. Applying the rule prospectively would be fair to the litigants and would avoid the kind of decision that will undermine progress in state-tribal relations.
Ill
¶ 50. The rule approved by the court contains certain specific qualifications and limitations.
¶ 51. First, "the rule does not apply to any action in which controlling law grants exclusive jurisdiction to either the circuit court or the tribal court." Wis. Stat. § 801.54(1).
¶ 52. Second, a circuit court may not transfer a case to tribal court under the rule unless the tribal court "has concurrent jurisdiction of the matter in controversy." Wis. Stat. § 801.54(2).
¶ 53. Third, the rule is not intended to "alter, diminish, or expand" "the rights" of parties under state or federal law. Wis. Stat. § 801.54(6).
¶ 54. Fourth, the rule is followed by a Comment. The Comment was not adopted by the court but it "may be consulted for guidance in interpreting and applying" the rule. Sup. Ct. Order 07-11, 2008 WI114, 307 Wis. 2d xvii (issued July 31, 2008, eff. Jan. 1, 2009). The Comment reads:
Comment, 2008. The purpose of this rule is to enable circuit courts to transfer civil actions to tribal courts in Wisconsin as efficiently as possible where appropriate. In considering the factors under sub. (2), the circuit court shall give particular weight to the constitutional rights of the litigants and their rights to assert all available claims and defenses.
(Emphasis added.)
*656¶ 55. These qualifications and limitations reveal several serious problems with the rule. For example, "the circuit court may, on its own motion . . . cause such action to be transferred to the tribal court." Wis. Stat. § 801.54(2). This means that the circuit court may itself initiate the transfer process, without a request from any party, and before receiving evidence or legal argument on such vital issues as exclusive jurisdiction, concurrent jurisdiction, the "rights" of the litigants, and all the factors set out in Wis. Stat. § 801.54(2).
¶ 56. It is one thing for a circuit court to decide impartially a party's motion to transfer the case. It is quite another thing for a court to decide multiple issues leading to a transfer, over the opposition of one of the parties, when the court is acting on its own motion.
¶ 57. The party seeking to transfer a case from circuit court to tribal court has the burden of proof on concurrent jurisdiction and other key issues. The rule does not seem to appreciate how a litigant opposed to the transfer will react when the decision on key issues is made by the same judge who initiated the transfer.
¶ 58. It should be noted that cases filed in circuit court can be transferred to "a forum outside this state," Wis. Stat. § 801.63, or removed to a United States District Court, 28 U.S.C. § 1441 (Removal of civil actions). In neither instance, however, does the circuit court initiate the transfer. The judge in these situations retains his or her neutrality.
¶ 59. In my view, the judge-initiation provision of the rule should be eliminated.
¶ 60. Another concern flows from the emphasis on a litigant's "rights" in Wis. Stat. § 801.54(6), in the rule's Comment, and in Wis. Stat. § 751.12(1). Section (2) of the rule fails to enumerate, in factors (a)-(k), any required discussion of a litigant's "rights" as a relevant *657factor. The failure to enumerate this factor means that it could be overlooked or minimized in the circuit court's decision. This would not be acceptable.
¶ 61. Wisconsin Stat. § 801.63(1) asks the circuit court to find that transfer to a foreign forum "should" be effected "as a matter of substantial justice." That consideration is lacking in this rule.
¶ 62. The factors in § 801.54(2)(a)-(k) are largely derived from Teague v. Bad River Band of Lake Superior Tribe of Chippewa Indians, 2003 WI 118, ¶ 71, 265 Wis. 2d 64, 665 N.W.2d 899, in the opinion authored by Chief Justice Abrahamson.
¶ 63. Chief Justice Abrahamson's opinion explains the factors as follows:
[C]ourts and scholars have developed a number of factors to help state and tribal courts determine, in the spirit of cooperation, not competition, which of two courts should proceed to judgment and which court should abstain and cede its jurisdiction.... [T]he weight to be given each factor will vary from case to case. [14]
I have compiled these factors from a number of sources discussing comity, allocation of jurisdiction, and enforcement of judgments. See, e.g., [Raymond L. Niblock & William C. Plouffe, Federal Courts, Tribal Courts, and Comity: Developing Tribal Judiciaries and Forum Selection, 19 U. Ark. Little Rock L. Rev. 219, 237-39 (1997)]; Tribal/State Protocol for the Judicial Allocation of Jurisdiction Between the Four Chippewa Tribes of Northern Wisconsin and the Tenth Judicial District of Wisconsin (2001).
¶ 64. These factors are heavily influenced by considerations of comity. But this case and others like it should not be viewed as comity cases where there is no competing case pending in tribal court. This case and others like it should focus on the substantive rights of the litigants.
*658¶ 65. Assuming without deciding that the Oneida Tribal Judicial System has concurrent jurisdiction in this case, the Brown County Circuit Court is not obligated to transfer the case to tribal court. Focusing on factors like the "court's expenditure of time and resources," § 801.54(2)(g), "[t]he court in which the action can be decided most expeditiously," § 801.54(2)(h), and especially "[t]he institutional and administrative interests of each court," § 801.54(2)(i), diverts attention from the interests of the litigants which should be paramount.
¶ 66. It must be remembered that one of the parties in this case chose to file suit in Brown County Circuit Court and paid a filing fee to accomplish this objective. Transfer deprives the party of that forum.
¶ 67. Finally, under the rule, the party whose case is involuntarily transferred to tribal court must appeal the transfer decision to the court of appeals — and appeal on the issue of transfer. Wis. Stat. § 801.54(4). This will increase the party's costs because the merits of the case will not yet have been decided. Immediate appeal is necessary because once the case goes to tribal court, the party loses the ability to appeal the tribal court's substantive decision to a Wisconsin court. This may be uncorrectable in the rule, but it underscores the significance of a transfer.
¶ 68. In sum, there is room for significant improvement in the transfer rule.
¶ 69. This is not the case to decide all the serious issues implicated in the existing rule. This is the case to determine that the rule should be applied prospectively.